DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In [0041] line 6, reference character 136 is not in any of the filed drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In [0040] line 9, the second end is referenced by character 36, when in fact it should be referenced by character 40, as character 36 has been used to reference the bearing sleeve, not the second end of the housing.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 10-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaines.
Regarding claim 10, Gaines disclosed a method of making a ball joint assembly, comprising the steps of:
Preparing a housing (14 Fig. 1, 6) which has an inner bore and at least one open end (it can be seen that the housing has two open ends, one that is covered by cover plate 44 and the other open end where the shank portion of the ball stud extends through);
inserting a first preload member (50) into the inner bore;
inserting a ball portion (16) of a ball stud (12) into the inner bore and such that a shank portion (18) of the ball stud extends out of the inner bore through the at least one open end (this can be seen in Fig. 1);
inserting a second preload member (50) into the inner bore (it can be seen in Fig. 1 that in order to assemble the ball joint of Gaines, one must first insert a first preload member into the bore of the housing, followed by the ball portion of the ball stud, and lastly inserting the second preload member into the inner bore, as inserting these components into the inner bore in any other order would not allow for proper assembly of the ball joint of Gaines);
compressing at least one of the first and second preload members to impart a biasing force on the ball portion of the ball stud (it can be seen in Fig. 1 that the weight of the ball portion would compress either of the preload members depending on the orientation of the ball joint, which would then have the preload members exert an equal and opposite biasing force onto the ball portion of the ball stud; further, compression of the preload members would also be experienced once the cover plate 44 is positioned to close the housing, as capturing the ball 
closing the housing to capture the first and second preload members and the ball portion of the ball stud in the inner bore (it can be seen in Fig. 1 that the cover plate 44 of Gaines would close the housing, capturing the first and second preload members, as well as the ball portion of the ball stud within the housing).
Regarding claim 11, Gaines discloses wherein the steps of compressing the at least one of the first and second preload members is simultaneous to the step of the closing the housing (once the cover plate 44 is positioned within the housing to close an open end, the cover plate would cause compression of the preload member that is nearest the cover plate be compressed towards the ball portion as it is in contact with the ball portion).
Regarding claim 13, Gaines discloses wherein the step of closing the housing to capture the first and second preload members and the ball portion of the ball stud in the inner bore includes engaging a cover plate with the housing (it can be seen in Fig. 1 that there is a cover plate 44 and once it is positioned in the housing, it will close the housing, capturing the first and second preload members, as well as the ball portion, within the inner bore).
Regarding claim 14, Gaines discloses wherein each of the first and second preload members is in direct contact with the ball portion of the ball stud (it can be seen in Fig. 1 that the first and second preload members are in direct with the ball portion of the ball stud).
Regarding claim 15, Gaines discloses wherein each of the preload members has a corrugated top and a corrugated bottom (it can be seen in Annotated Fig. 1 that the preload member has a corrugated top and a corrugated bottom).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gaines et al. (US 4,003,666; hereinafter Gaines) in view of Chu (6,334,713).
Regarding claim 1, Gaines discloses a ball joint assembly, comprising:
a housing (14 Fig. 1) with an inner wall which surrounds an inner bore that extends along a central axis (it can be seen in Fig. 1 that the housing has an inner bore with an inner wall, which houses the ball 16, bearing ring 48, wear rings 50, and load rings 52, and that the housing extends upwards along a central axis);
	a ball stud (12 Fig. 1) with a ball portion (16) received in said inner bore of said housing (it can be seen in Fig. 1 that the ball portion is within an inner bore of the housing) and with a shank portion (18 Fig. 1) projecting out of said inner bore through an open end of said housing (it can be seen in Fig. 1 that the shank portion is projecting out of the inner bore through an open end of the housing);
	first and second preload members (50 Fig. 1, 4, 6) disposed in said inner bore on opposite axial sides of said ball portion and in contact with said ball portion (it can be seen that the first 
	at least one of said preload members being compressed to urge said ball portion to a central location (it can be seen that the weight of the ball portion would compress either of the preload members depending on the orientation of the ball joint, which would have the preload members exert an equal and opposite force onto the ball portion towards a central location).
	Gaines does not discloses that the preload members are of an elastomeric material.
	Chu discloses a bearing assembly having a wear ring (1) with a wear ring liner (3) that is made of a material that could be a synthetic rubber (abstract) or a rubber metal compound (Col. 5 lines 6-9).
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the preload members of Gaines with the teaching of Chu, to create wear rings that are made of an elastomeric material. By choosing a synthetic rubber or a rubber metal compound to construct the wear ring, this would allow for the wear ring to have low abrasive effects on the joint ball, while also allowing it to have low frictional properties as taught be Chu (Abstract of Chu). Doing so would have both preload members being of an elastomeric material. 
	The Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 2, Gaines further discloses wherein said first and second preload members (50) are of identical construction (it can be seen in Fig. 1, 6 that the preload members are of identical construction).
Regarding claim 3, Gaines further discloses wherein each of said preload members is annular in shape and circles a central axis (it can be seen in Fig. 1 that the preload members are annular in shape in that the form a ring around the ball portion and that they circle a central axis; further, each preload member is described as having an annular wall 60 in Fig. 4, Col. 2 lines 28-32).
Regarding claim 4, Gaines further discloses wherein each of said preload members has a corrugated top with a plurality of peaks and a plurality of valleys and a corrugated bottom with a plurality of peaks and a plurality of valleys (it can be seen in Annotated Fig. 1 below that the preload members are corrugated by the wrinkling in the surface of the preload members created by the grooves 72 in Fig. 4, which are the valleys, and the surface 62 in Fig. 4, which are the peaks in that they are raised above the valleys and that the preload members have corrugated tops and bottoms, each having a plurality of peaks and valleys).

    PNG
    media_image1.png
    497
    670
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 5, Gaines further discloses wherein for each of said preload members, said peaks of said corrugated top are circumferentially aligned with said peaks of said corrugated bottom and said valleys of said corrugated top are circumferentially aligned with said valleys of said corrugated bottom (it can be seen in Annotated Fig. 1 that the peaks of the corrugated top and bottom are circumferentially and that the valleys of the corrugated top and bottom are also circumferentially aligned).
Regarding claim 7, the combination of Gaines and Chu disclose wherein each of the preload members is made as a monolithic piece of the elastomeric material (it can be seen in Fig. 4 of Gaines that the preload members are a monolithic piece, and being that the preload members were previously modified in claim 1 to be elastomeric, the combination of Gaines and Chu discloses each preload member as being a monolithic piece of elastomeric material).
Regarding claim 8, Gaines further discloses wherein the contact between the preload members and the ball portion of the ball stud is in direct contact (it can be seen in Fig. 1 of Gaines that the preload members are in direct contact with the ball portion).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gaines in view of Chu as applied to claim 1 above, and further in view of Smith (US 4,386,869).
Regarding claim 9, the combination of Gaines and Chu do not disclose that the housing is deformed to capture said ball portion of said ball stud and said preload members in said inner bore of said housing.
Smith does teach the deforming of a housing (28 Fig. 1-3 of Smith) of a ball joint, in particular, the swaging of the end rim (32 Fig. 1-3 of Smith; Col. 3 lines 54-57) of the housing over a closure cap (84 Fig. 1-3 of Smith). 
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gaines in view of Smith.
Regarding claim 12, Gaines does not disclose wherein the step of closing the housing to capture the first and second preload members and the ball portion of the ball stud in the inner bore includes swaging an end of the housing.
Smith does teach the swaging of an end of a housing of a ball joint, wherein the end rim (32 Fig. 1-3 of Smith) of the housing (28 Fig. 1-3 of Smith) is swaged over a closure cap (84 Fig. 1-3 of Smith).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gaines with the teaching a Smith to swage an end of the housing, capturing the ball portion of the ball stud and the preload members in the inner bore of the housing. If one were to simply swage the stakes (46 in Fig. 1, 6 of Gaines), as taught by Smith, to retain the cover (44 in Fig. 1, 6) of Gaines, the first and second preload members, as well as the ball portion, would be captured within the inner bore of the housing.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
While Gaines discloses an inner surface which faces towards a central axis, they do not discloses wherein the inner surface is tapered radially outwardly on the peaks. It can be seen in the Fig.1, 4, and 6 of Gaines that the inner surface of the preload member of Gaines has a curvature that is meant to correspond to the curvature of the ball portion of the ball stud. It would not be obvious to one of ordinary skill to modify the inner surface of the preload members to have a taper extending radially outward, as doing so would not allow for proper fitting of the preload members with the ball portion of the ball stud. As such, this claim limitation would be considered allowable if rewritten in independent form including all of the claim limitations of claims 1-5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678